       Case 7:08-cv-00177 Document 113 Filed on 12/12/19 in TXSD Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                      Plaintiff,       §
                                       §
 v.                                    §        CASE NO. 7:08-cv-177
                                       §
 3.17 ACRES OF LAND, MORE OR           §
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND JUAN              §
 MONTALVO, ET AL.,                     §
                    Defendants.        §
___________________________________________________________________________

 AMENDED JOINT MOTION FOR ORDER ESTABLISHING JUST COMPENSATION
  FOR TRACTS RGV-RGC-1079 AND RGV-RGC-1079E, GRANTING POSSESSION,
  AND DISTRIBUTING FUNDS ON DEPOSIT IN THE REGISTRY OF THE COURT
_____________________________________________________________________________

         1.      On June 21, 2008, the United States filed a Declaration of Taking for the

condemnation of a fee simple interest in real property identified as Tract RGV-RGC-1005. 1 On

June 25, 2008, the United States deposited $10,900.00 into the Registry of the Court as estimated

just compensation for Tract RGV-RGC-1005. 2 On August 2, 2017, based on final title and survey

results the United States filed an Amendment to Declaration of Taking (hereafter “ADT”) to clarify

that Tract RGV-RGC-1005 was actually comprised of several parcels of land with separate

ownerships. 3 Said tract was then subdivided and identified as fee Tracts: RGV-RGC-1104, RGV-

RGC-1082, RGV-RGC-1081, RGV-RGC-1080, RGV-RGC-1079, RGV-RGC-1078, and RGV-

RGC-1077, including temporary twenty-four month easement Tracts: RGV-RGC-1079E, RGV-

RGC-1078E, and RGV-RGC-1077E.

         2.      The ADT acquired 0.031 acres of fee identified as Tract RGV-RGC-1079 and a


1
  Dkt. No. 2
2
  Dkt. No. 4.
3
  Dkt. No. 23.

                                            Page 1 of 7
      Case 7:08-cv-00177 Document 113 Filed on 12/12/19 in TXSD Page 2 of 8




0.690 acre temporary (twenty-four month) work area easement identified as Tract RGV-RGC-

1079E, both owned by Matilde Muñoz 4 and Lucia G. Muñoz (hereafter both tracts are collectively

referred to as the “Subject Property”). 5 Additionally, the ADT estimated the value of the acquired

Subject Property at seven hundred and 00/100 ($700.00) dollars. 6

        3.         Lucia G. Muñoz died intestate on February 18, 2014, upon her death her interest in

the Subject Property transferred through Texas probate law 7 to her children: Alma Muñoz,

Azucena Muñoz Tressler, Carmen Muñoz, Maria Elizabeth Muñoz (deceased), Lourdes De La

Garza (deceased), Matilde Muñoz, Jr. (deceased, aka Juan Muñoz or Matilde Juan Muñoz 8), and

Josue Samuel Muñoz. 9

        4.         Maria Elizabeth Muñoz died intestate on August 17, 1975, with no issue and no

surviving spouse 10; her interest in the Subject Property transferred through Texas probate law to

her siblings. 11

        5.         Lourdes De La Garza died intestate on October 6, 2011, upon her death her interest

in the Subject Property transferred by Texas probate law to her children 12: Joshua Kusbel, Michael

Kusbel, Kezia De La Garza, and Leonardo De La Garza. 13

        6.         Matilde Muñoz, Jr. (aka Juan Muñoz or Matilde Juan Muñoz 14) died intestate on



4
  Matilde Muñoz was not included as an interested party to this action because he died on June 3, 1994, prior to the
institution of this action, and his interest in the Subject Property passed via Texas intestate law to his surviving
spouse, Lucia G. Muñoz. Tex. Est. Code Ann. § 201.003(b)(2) (Vernon); Ex. 1, Declaration of Carmen Muñoz (Dkt.
No. 79, Ex. 2).
5
  Dkt. No. 23, Schedules CC, DD, and GG for Tracts RGV-RGC-1079 & 1079E; Ex. 2, Warranty Deed (Dkt. No.
79, Ex. 1).
6
  Id. at Schedule FF.
7
  Tex. Est. Code Ann. § 201.001(b) (Vernon).
8
  Ex. 1 (Dkt. No. 79, Ex. 2).
9
  Ex. 3, Aff. of Heirship for Lucia G. Muñoz (Dkt. No. 79, Ex. 4).
10
   Ex. 4, Aff. of Heirship for Maria Elizabeth Muñoz (Dkt. No. 79, Ex. 6).
11
   Tex. Est. Code Ann. § 201.001(e) and 201.101(b) (Vernon).
12
   Tex. Est. Code Ann. § 201.001(b) and 201.101(b) (Vernon).
13
   Ex. 5, Aff. of Heirship for Lourdes De La Garza (Dkt. No. 79, Ex. 7).
14
   Ex. 1 (Dkt. No. 79, Ex. 2).

                                                    Page 2 of 7
      Case 7:08-cv-00177 Document 113 Filed on 12/12/19 in TXSD Page 3 of 8




May 4, 2002, upon his death his interest in the Subject Property transferred by Texas probate law

to his children 15: Elizabeth Muñoz and Daisy Muñoz. 16

        7.       On August 19, 2019, the United States filed a Motion for Substitution requesting

the heirs of Lucia G. Muñoz be added as Defendants for and in place of Lucia G. Muñoz,

deceased. 17

        8.       The Court granted the motion for substitution on August 23, 2019 18, and upon

proper service, Defendants: Alma Muñoz, Carmen Muñoz, Azucena Muñoz Tressler, Joshua

Kusbel, Michael Kusbel, Kezia De La Garza, Leonardo De La Garza, and Elizabeth Muñoz were

added to this case as interested parties for the Subject Property. 19

        9.       Thus, the United States and Defendants Alma Muñoz, Carmen Muñoz, Azucena

Muñoz Tressler, Joshua Kusbel, Michael Kusbel, Kezia De La Garza, Leonardo De La Garza, and

Elizabeth Muñoz, now make this joint motion for an Order: (a) establishing one thousand and

00/100 dollars ($1,000.00) as the total just compensation for Tracts RGV-RGC-1079 and RGV-

RGC-1079E (b) granting the United States possession of Tracts RGV-RGC-1079 and RGV-RGC-

1079E; and (c) disbursing the stipulated amount of just compensation, as directed below, from the

funds on deposit in the Registry of the Court. As grounds for this motion, the parties jointly state:

     a. The United States and Defendants confirm and agree that the full and just compensation

        payable by the United States for the taking of Tracts RGV-RGC-1079 and RGV-RGC-

        1079E shall be the sum of one thousand and 00/100 dollars ($1,000.00) plus any accrued

        interest, which sum is all inclusive and in full satisfaction of any claims of whatsoever


15
   Tex. Est. Code Ann. § 201.001(b) and 201.101(b) (Vernon).
16
   Ex. 6, Aff. of Heirship for Matilde Muñoz, Jr. (Dkt. No. 79, Ex. 8).
17
   Dkt. No. 79.
18
   Dkt. No. 80. The Court’s Order also added Josue Samuel Muñoz and Daisy Muñoz as interested parties, but they
were dismissed by the Court (Dkt. Nos. 90 & 94, respectively) after both parties executed Disclaimers (Dkt. Nos. 88
& 91, respectively).
19
   Dkt. Nos. 52, 81-87.

                                                    Page 3 of 7
 Case 7:08-cv-00177 Document 113 Filed on 12/12/19 in TXSD Page 4 of 8




   nature by the Defendants against the United States for the institution and prosecution of

   the above-captioned action.

b. The parties respectfully request that judgment be entered against the United States in the

   amount of one thousand and 00/100 dollars ($1,000.00) for its taking of Tracts RGV-

   RGC-1079 and RGV-RGC-1079E, along with any accrued interest.

c. The United States has previously deposited one thousand and 00/100 dollars ($1,000.00)

   into the Registry of the Court. The United States and Defendants agree that title to Tracts

   RGV-RGC-1079 and RGV-RGC-1079E has vested in the United States by operation of

   law.

d. The parties agree that the United States shall be entitled to immediate possession of fee

   Tract RGV-RGC-1079, and all persons in possession or control of the interests taken in

   this property should be ordered by the Court to surrender possession of the same to the

   United States. The temporary easement acquired has long been expired, thus possession of

   Tract RGV-RGC-1079E is not being sought.

e. The total sum of one thousand and 00/100 dollars ($1,000.00) currently on deposit with the

   Registry of the Court, with accrued interest, shall be subject to all real estate taxes, liens,

   encumbrances, and charges of whatsoever nature existing against the interests in the

   property taken in this proceeding at the time of vesting of title in the United States, and all

   such real estate taxes, liens, encumbrances, and charges of whatsoever nature shall be

   payable and deductible from this sum.

f. Upon the Court’s Order entering judgment in accord with this stipulation of just

   compensation for Tracts RGV-RGC-1079 and RGV-RGC-1079E, the parties seek

   immediate disbursement of one thousand and 00/100 dollars ($1,000.00) on deposit in the



                                         Page 4 of 7
        Case 7:08-cv-00177 Document 113 Filed on 12/12/19 in TXSD Page 5 of 8




           Registry of the Court, together with any accrued interest earned thereon from the initial

           deposit date of June 25, 2008 20, to be disbursed as follows:

                      i.   $125.00 shall be payable by check to Alma Muñoz, with accrued interest

                           from the date of deposit;

                     ii.   $125.00 shall be payable by check to Carmen Muñoz, with accrued interest

                           from the date of deposit;

                    iii.   $125.00 shall be payable by check to Azucena Muñoz Tressler, with

                           accrued interest from the date of deposit;

                    iv.    $125.00 shall be payable by check to Joshua Kusbel, with accrued interest

                           from the date of deposit;

                     v.    $125.00 shall be payable by check to Michael Kusbel, with accrued interest

                           from the date of deposit;

                    vi.    $125.00 shall be payable by check to Kezia De La Garza, with accrued

                           interest from the date of deposit;

                   vii.    $125.00 shall be payable by check to Leonardo De La Garza, with accrued

                           interest from the date of deposit; and

                   viii.   $125.00 shall be payable by check to Elizabeth Muñoz, with accrued

                           interest from the date of deposit.

       g. Defendants warrant (a) they are the owners of the Subject Property taken in this

           proceeding; (b) they have the exclusive right to the compensation, herein; excepting the

           interests of parties having liens, encumbrances of record, and unpaid taxes and




20
     Dkt. No. 4.

                                                 Page 5 of 7
 Case 7:08-cv-00177 Document 113 Filed on 12/12/19 in TXSD Page 6 of 8




   assessments, if any; and (c) that no other party is entitled to the same or any part thereof

   by reason of any unrecorded agreement.

h. In the event that any other party is ultimately determined by a court of competent

   jurisdiction to have any right to receive compensation for the interest in the property taken

   in this proceeding, Defendants shall refund into the Registry of the Court the compensation

   distributed herein, or such part thereof as the Court may direct, with interest thereon at an

   annual rate provided in 40 U.S.C. § 3116 from the date of receipt of the respective deposit

   by Defendants, to the date of repayment into the Registry of the Court.

i. Defendants shall be responsible for their own legal fees, costs, and expenses, including

   attorney fees, consultant fees, and any other expenses or costs.

j. There being no outstanding taxes or assessments due or owing, Defendants are responsible

   for the payment of any additional taxes or assessments which they otherwise owe on the

   interest in the property taken in this proceeding on the date of taking.

k. Defendants shall take no appeal from any rulings or judgments made by the Court in this

   action, and the parties consent to the entry of all motions, orders, and judgments necessary

   to effectuate this stipulated judgment.

l. Defendants shall save and hold harmless the United States from all claims or liability

   resulting from any unrecorded leases or agreements affecting the interests in the property

   taken in this proceeding on the date of taking.

m. This joint stipulation and motion is binding on the heirs, trustees, executors, administrators,

   devisees, successors, assigns, agents, and representatives of Defendants.




                                          Page 6 of 7
     Case 7:08-cv-00177 Document 113 Filed on 12/12/19 in TXSD Page 7 of 8




   n. There are still tracts remaining in this case that have outstanding issues of just

       compensation, the United States requests this case remain open and pending on the Court’s

       docket.

                             CERTIFICATE OF CONFERENCE

       Plaintiff has conferred with Defendants Carmen Muñoz, Joshua Kusbel, Michael Kusbel,

Kezia De La Garza, and Elizabeth Muñoz by phone on December 9, 2019, Defendants Alma

Muñoz and Azucena Muñoz Tressler by phone on December 10, 2019, and Defendant Leonardo

De La Garza by email on December 11, 2019, and all are unopposed to this Amended Joint Motion.

                                                              Respectfully submitted,

                                                              RYAN K. PATRICK
                                                              United States Attorney
                                                              Southern District of Texas

                                                      By:     s/Megan Eyes                  _____
                                                              MEGAN EYES
                                                              Assistant United States Attorney
                                                              Southern District of Texas No. 3135118
                                                              Florida Bar No. 0105888
                                                              1701 W. Bus. Hwy. 83, Suite 600
                                                              McAllen, TX 78501
                                                              Telephone: (956) 618-8010
                                                              Facsimile: (956) 618-8016
                                                              E-mail: Megan.Eyes@usdoj.gov
                                                              Attorney in Charge for Plaintiff

                                 CERTIFICATE OF SERVICE

       I certify that on December 12, 2019, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record, and by regular U.S. mail to all pro se Defendants listed in this cause.

                                              By:     s/ Megan Eyes
                                                      MEGAN EYES
                                                      Assistant United States Attorney



                                             Page 7 of 7
      Case 7:08-cv-00177 Document 113 Filed on 12/12/19 in TXSD Page 8 of 8




By:



By:



By:




By:




By:




By:




By:




By:
